Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered December 9, 1994, convicting defendant, upon her guilty plea, of two counts of grand larceny in the fourth degree, and sentencing her as a second felony offender to consecutive terms of 2 to 4 years, unanimously affirmed.
Defendant’s claims that the court’s rulings and conduct coerced her into taking the plea are unpreserved because her motion to withdraw her plea was made on other grounds. In any event, the record establishes that her guilty plea was voluntarily, knowingly and intelligently made on favorable terms, and that the plea was not coerced by the court’s conduct and rulings. Moreover, defendant’s plea allocution did not negate any element of the crime. The court properly denied defendant’s motion to withdraw her plea, made on the basis of events at the co-defendant’s trial, since such events had no effect on the validity of defendant’s plea. Concur—Milonas, J. P., Rosenberger, Rubin, Williams and Andrias, JJ.